                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CHARLES GRAHAM a/k/a                            )
CHARLES STEVENSON, et al.,                      )
                                                )
        Plaintiffs                              )
                                                )
v.                                              )       NO. 3-16-cv-01954
                                                )
TONY C. PARKER, et al.,                         )
                                                )
        Defendants                              )

                                  PLAINTIFFS’ WITNESS LIST

        Pursuant to the Court’s Order setting this matter for trial (ECF# 146), Plaintiffs file this

witness list naming witnesses which Plaintiffs will call and may call with the exception of

witnesses who may be called for impeachment in accordance with Fed. R. Civ. P. 26(a)(3):

        Plaintiffs will call the following witness at the trial in this matter

        1.      Mr. Gregory Kenneth Atkins
                Inmate No. 361535
                Bledsoe County Correctional Complex
                1045 Horsehead Road
                Pikeville, Tennessee 37367
                423-881-3251

        2.      Mr. Christopher Gooch
                Inmate No. 545760
                Bledsoe County Correctional Complex
                1045 Horsehead Road
                Pikeville, Tennessee 37367
                423-881-3251

        3.      Mr. Samuel Hensley
                Inmate No. 207312
                Hardeman County Correctional Facility
                2520 Union Springs Road
                P.O. Box 549
                Whiteville, Tennessee 38705
                731-254-6000




     Case 3:16-cv-01954 Document 202 Filed 06/26/19 Page 1 of 6 PageID #: 2704
   4.   Mr. Tony Parker
        Commissioner
        Tennessee Department of Correction
        Rachel Jackson Building, Sixth Floor
        Nashville, Tennessee 37243-0465
        615-741-1000

   5.    Mr. Kevin Proffitt
         Inmate No. 328313
         Bledsoe County Correctional Complex
         1045 Horsehead Road
         Pikeville, Tennessee 37367
         423-881-3251

   6.    Mr. Thomas Edward Rollins, Jr.
         Inmate No. 205709
         Morgan County Correctional Complex
         541 Wayne Cotton Morgan Drive
         P.O Box 2000
         Wartburg, Tennessee 37887
         423-346-1300

   7.    Mr. Scott Spangler
         Inmate No. 536377
         Hardeman County Correctional Facility
         2520 Union Springs Road
         P.O. Box 549
         Whiteville, Tennessee 38705
         731-254-6000

   8.    Mr. Russell L. Davis
         Inmate No. 113337
         Northwest Correctional Facility
         960 Route 212
         Tiptonville, Tennessee 38079
         (731) 253-5000

   9.    Mr. Wesley Earl Stover
         Inmate No. 221494
         Morgan County Correctional Complex
         541 Wayne Cotton Morgan Drive
         P.O Box 2000
         Wartburg, Tennessee 37887
         423-346-1300




                                  2
Case 3:16-cv-01954 Document 202 Filed 06/26/19 Page 2 of 6 PageID #: 2705
   10.    Dr. Kenneth Wiley
          Associated Medical Director
          Tennessee Department of Correction
          Rachel Jackson Building, Sixth Floor
          Nashville, Tennessee 37243-0465
          615-741-1000

   11.    Dr. Kenneth Williams
          Chief Medical Officer
          Tennessee Department of Correction
          Rachel Jackson Building, Sixth Floor
          Nashville, Tennessee 37243-0465
          615-741-1000

   12.    Dr. Zhi Qiang Yao
          Professor of Medicine
          Infectious, Inflammatory and Immunologic Disease
          East Tennessee State university
          Quillen College of Medicine
          P.O. Box 70622
          Johnson City, Tennessee 37614
          423-439-6282

   Plaintiffs will present testimony from the following witnesses by deposition:

   13.    Dr. Bernhard Eric Dietz
          Corizon Health
          103 Powell Court
          Brentwood, TN 37027
          (800) 729-0069
          Resides in Humboldt, Tennessee

   14.    Dr. Keith Wesley Ivens
          Chief Medical Officer
          CoreCivic, Inc.
          10 Burton Hills Blvd.
          Nashville, TN 37215
          615-263-3000

   15.    Dr. Kevin Jesse Johnson
          Corizon Health
          103 Powell Court
          Brentwood, TN 37027
          (800) 729-0069
          Resides in Chattanooga Tennessee




                                  3
Case 3:16-cv-01954 Document 202 Filed 06/26/19 Page 3 of 6 PageID #: 2706
       16.     Dr. Cortez Tucker
               Corizon Health
               103 Powell Court
               Brentwood, TN 37027
               (800) 729-0069
               Resides in Jackson Tennessee


       Plaintiffs reserves the right to present testimony from the foregoing witnesses live in the

event that Defendants call the witnesses in their case in chief.

       Plaintiffs may call the following as witnesses at trial:

       17.     Mr. Charles Graham
               1604 16th Street North
               Nashville, Tennessee 37208
               615-319-8652

       18.     Mr. Andre Phillips
               3810 Boatner Dr.
               Nashville, TN 37207
               615-240-8056

       19.     Ms. Debbie Powell
               7168 Houser Ridge Lane
               Hixson, TN 37343
               423-432-2516

       20.     Ms. Gretchen Rollins
               825 Southwoods Dr.
               Smyrna, TN 37167
               615-584-4232

       21.     Ms. Carolyn Snell
               133 Sackett St.
               Licking, MO 65542
               573-671-2111

       22.     Mr. Cile Crowder
               Policy Development Manager
               Tennessee Department of Correction
               Rachel Jackson Building, Sixth Floor
               Nashville, Tennessee 37243-0465
               615-741-1000




                                     4
   Case 3:16-cv-01954 Document 202 Filed 06/26/19 Page 4 of 6 PageID #: 2707
       23.     Ms. Lori Dean
               Medical Records Clerk
               Tennessee Department of Correction
               Rachel Jackson Building, Sixth Floor
               Nashville, Tennessee 37243-0465
               615-741-1000

Plaintiffs reserve the right to call any witness listed on Defendant’s witness list and witnesses

who are identified as custodians of record for the Tennessee Department of Correction for the

purpose of authenticating documents received from Defendants.

                                                      Respectfully submitted,

                                                      /s/ Thomas H. Castelli
                                                      Thomas H. Castelli (BPR 24849)
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION OF TENNESSEE
                                                      P.O. Box 120160
                                                      Nashville, Tennessee 37212
                                                      Phone: (615) 320-7142
                                                      Fax: (615) 691-7219
                                                      tcastelli@aclu-tn.org


                                                      James G. Stranch, III (BPR 2542)
                                                      Karla M. Campbell (BPR 27132)
                                                      Callie K. Jennings (BPR 35198)
                                                      Anthony Orlandi (BPR 33988)
                                                      BRANSTETTER, STRANCH &
                                                      JENNINGS, PLLC

                                                      The Freedom Center
                                                      223 Rosa L. Parks Avenue, Suite 200
                                                      Nashville, TN 37203
                                                      Phone: (615) 254-8801
                                                      Fax: (615) 255-5419
                                                      jims@bsjfirm.com
                                                      karlac@bsjfirm.com
                                                      calliej@bsjfirm.com
                                                      aorlandi@bsjfirm.com

                                                      Stacie L. Price (BPR 03065)
                                                      Sherry A. Wilds (BPR 021756)
                                                      DISABILITY RIGHTS TENNESSEE


                                     5
   Case 3:16-cv-01954 Document 202 Filed 06/26/19 Page 5 of 6 PageID #: 2708
                                                     2 International Plaza, Suite 825
                                                     Nashville, Tennessee 37217
                                                     Phone: (615) 298-1080
                                                     staciep@disabilityrightstn.org
                                                     sherryw@disabilityrightstn.org

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was sent on June 26, 2019

by operation of the Court’s electronic filing system to the following:


       Pamela S. Lorch
       Tennessee Attorney General’s Office
       P.O. Box 20207
       Nashville, TN 37202-0207
       Pam.lorch@ag.tn.gov

       Steve Hart
       Tennessee Attorney General’s Office
       P.O. Box 20207
       Nashville, TN 37202-0207
       Steve.hart@ag.tn.gov

       Jim Newsom
       Tennessee Attorney General’s Office
       40 South Main Street, Suite 1014
       Memphis, TN 38103-1877
       Jim.newsom@ag.tn.gov

       Matthew Dowty
       Tennessee Attorney General’s Office
       40 South Main Street, Suite 1014
       Memphis, TN 38103-1877
       Matthew.Dowty@ag.tn.gov

       Attorneys for Defendants
                                                     /s/ Thomas H. Castelli
                                                     Thomas H. Castelli




                                    6
  Case 3:16-cv-01954 Document 202 Filed 06/26/19 Page 6 of 6 PageID #: 2709
